Exhibit 10.2


SECOND AMENDMENT TO LEASE


This Second Amendment to Lease ("Second Amendment") is dated for reference
purposes the 30th day of June, 2015, and is entered into by and between THE
REALTY ASSOCIATES FUND IX, L.P., a Delaware limited partnership ("Landlord"),
and TRANSACT TECHNOLOGIES INCORPORATED, a Delaware corporation ("Tenant"), with
reference to the following recitals.
 
R E C I T A L S:


A.           On or about December 12, 2004, Las Vegas Airport Properties LLC, a
Delaware limited liability company, predecessor-in-interest to CIP Hughes Center
LLC, a Delaware limited liability company, that was predecessor-in-interest to
Landlord, and Tenant entered into an Industrial Real Estate Lease (the "Original
Lease") for that certain premises commonly known as Suite D containing
approximately thirteen thousand six hundred sixty-two (13,662) rentable square
feet (the "Existing Premises"), in the building located at 6700 S. Paradise
Road, Las Vegas, Nevada 89119 (the "Building").


B.           Landlord's predecessor-in-interest, CIP Hughes Center LLC, a
Delaware limited liability company, and Tenant previously entered into that
certain First Amendment to Lease dated August 31, 2009 ("First Amendment").  The
Original Lease and the First Amendment shall be referred to herein collectively
as the "Lease".


C.           Landlord and Tenant wish to further amend the Lease to (i) provide
for the leasing of the Expansion Premises (as hereinafter defined), (ii) extend
the Lease Term, and (iii) amend certain other terms and conditions of the Lease
as more particularly set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Incorporation of Recitals.  All of the recitals set forth above are
hereby made an integral part of this Second Amendment.


2.           Definitions.  All capitalized terms not otherwise defined in this
Second Amendment herein shall have the meaning ascribed to them in the Lease.
 
 
3.            Premises.  Effective as of the Expansion Premises Commencement
Date (defined in Paragraph 4 below), the Existing Premises which currently
consist of approximately thirteen thousand six hundred sixty-two (13,662)
rentable square feet in Suite D of the Building shall be expanded by
approximately five thousand nine hundred thirteen (5,913) rentable square feet
within Suite C of the Building ("Expansion Premises").  From and after the
Expansion Premises Commencement Date, the Premises shall comprise approximately
nineteen thousand five hundred seventy-five (19,575) rentable square feet in the
Building.  A site plan showing the location of the Existing Premises and the
Expansion Premises is attached hereto as Exhibit "A" and is incorporated herein
by reference.  Except as otherwise set forth in this Second Amendment, from and
after the Expansion Premises Commencement Date the term "Premises" as used in
the Lease shall refer collectively to the Existing Premises and the Expansion
Premises.


4.           Expansion Premises Commencement Date.  The commencement date for
the expansion of the Premises ("Expansion Premises Commencement Date") shall be
the later of (i) September 1, 2015, or (ii) the date of Landlord’s Substantial
Completion (as defined in Exhibit “B” attached hereto) of the Tenant
Improvements (as defined in Exhibit “B” attached hereto).   If Landlord is
unable to deliver the Expansion Premises to Tenant in the condition required
under this Second Amendment on or before December 1, 2015 (the “First Outside
Date”), then the Base Rent Credit (as hereinafter defined) due Tenant pursuant
to Section 6 below, shall be increased by $145.85 per day for each day following
the First Outside Date until the Expansion Premises Commencement Date.  If
Landlord is unable to deliver the Expansion Premises to Tenant in the condition
required under this Second Amendment on or before January 1, 2016 (the “Second
Outside Date”), then Tenant may, in addition to the increase to the Base Rent
Credit, elect to terminate this Second Amendment solely as it relates to the
Expansion Premises by providing Landlord with a written termination notice.  If
Tenant fails to deliver the Space Plan (as defined in Exhibit “B” attached
hereto) to Landlord by the Space Plan Delivery Date (as defined in Exhibit “B”
attached hereto), or promptly complete the Working Drawings (as defined in
Exhibit “B” attached hereto), then the First Outside Date and Second Outside
Date shall each be extended for each day following the Space Plan Delivery Date
until the date the Space Plan is delivered to Landlord for review or the Working
Drawings have been completed, as applicable.


5.           Lease Term.  Notwithstanding any provision to the contrary
contained in the Lease, the Lease Term for the Existing Premises and the
Expansion Premises shall be co-terminus and shall expire on the date that is
eighty-four (84) months after the Expansion Premises Commencement Date ("2015
Extended Term"), unless sooner terminated or extended by any provision hereof.
 
 
 

--------------------------------------------------------------------------------

 
6.           Base Rent.  Notwithstanding any provision to the contrary contained
in the Lease, Base Rent payable for the Premises during the 2015 Extended Term
shall be as follows:


Period
 
Rate/Sq. Ft./Month
   
Rental Amount/Month
Months   1 – 12
  $ 0.7400     $ 14,485.50
Months 13 – 24
  $ 0.7400     $ 14,485.50
Months    25-36
  $ 0.7622     $ 14,920.07
Months 37 – 48
  $ 0.7851     $ 15,368.33
Months 49 – 60
  $ 0.8086     $ 15,828.35
Months 61 – 72
  $ 0.8329     $ 16,304.02
Months  73 - 84
  $ 0.8579     $ 16,793.39



Base Rent payable for the Existing Premises during the period from the date
hereof through the Expansion Premises Commencement Date shall be in the amount
set forth in the First Amendment.  Notwithstanding the foregoing, Landlord
hereby grants Tenant a credit against Base Rent due during the 2015 Extended
Term in the amount of Fifteen Thousand Eight Hundred and 78/00 Dollars
($15,800.78) (the “Base Rent Credit”), which amount may be increased pursuant to
Section 4 above.


7.           Tenant Improvements.  Landlord shall undertake those certain Tenant
Improvements to the Premises described in the Work Letter attached hereto as
Exhibit "B" ("Work Letter").  Landlord shall provide Tenant with an improvement
allowance to be applied against all hard and soft costs of construction of the
Tenant Improvements and related fees and expenses in the amount of Seventy-Five
Thousand Dollars ($75,000.00) ("Improvement Allowance").  Landlord shall have no
obligation to expend any monies to design, plan or construct any improvements
within the Premises, except for the payment of the Improvement Allowance as
provided in this Paragraph 7 and the Work Letter, and Tenant acknowledges that,
subject to Tenant's receipt of the Improvement Allowance and Landlord’s
completion of the Tenant Improvements, Tenant expressly accepts the Premises in
their "as-is", "where-is" condition, with all faults.  Notwithstanding anything
contained in the Original Lease, Tenant shall have no obligation to remove or
restore any of the Tenant Improvements.


8.           Options to Renew Lease.  Paragraph R-1 of Rider No. 2 to the
Original Lease, as amended by Paragraph 7 of the First Amendment, is hereby
deleted in its entirety and replaced with the following:


"R-1.  Options.  Provided that Tenant is not in default of this Lease, beyond
any applicable notice and cure period, at the time of the exercise of either
Option to Renew Lease (as defined below), and further provided that Tenant has
not assigned the Lease or sublet greater than twenty-five percent (25%) of the
Premises, Tenant shall have two (2) options (each an "Option to Renew Lease") to
renew and extend this Lease for a period of five (5) years each (each a "Renewal
Term").  Each such Renewal Term shall be exercised upon written notice to the
Landlord delivered not less than four (4) months before the expiration of the
2015 Extended Term or first Renewal Term, as applicable.  Upon the delivery of
such notice by Tenant and subject to the conditions set forth in the preceding
sentence, this Lease shall be extended without the necessity of the execution of
any further instrument or document; provided, however, that each party agrees to
execute and deliver such further instruments or documents as the other party may
reasonably request to memorialize or acknowledge the exercise of the applicable
Option to Renew Lease.  Each Renewal Term shall commence upon the expiration of
the 2015 Extended Term or the first Renewal Term, as applicable, and shall
expire upon the anniversary of such date five (5) years thereafter, and be upon
the same terms, covenants and conditions as provided in this Lease for the
initial Lease Term, except that as of the first day of each Renewal Term, the
Base Rent shall be equal to ninety percent (90%) of the then prevailing fair
market rental rate as of the commencement of such Renewal Term (as determined in
accordance with this Rider No. 2), with three percent (3%) annual increases
during such Renewal Term as provided in Section 3.02 of the Lease.  Tenant shall
only be able to exercise an Option to Renew Lease as to all of the Premises."


9.      No Right of First Offer.  Rider No. 4 to the Original Lease and
Paragraph 8 of the First Amendment are hereby deleted in their entirety and
shall be null and void and of no further force or effect.


10.           Parking.  The first sentence of Section 1.04 of the Original Lease
is hereby deleted in its entirety and replaced with the following:


“Tenant shall be entitled to use up to forty-eight (48) unreserved uncovered
parking spaces on the parking area of the Building.”


11.           Conflict.  If there is a conflict between the terms and conditions
of this Second Amendment and the terms and conditions of the Lease, the terms
and conditions of this Second Amendment shall control.  Except as modified by
this Second Amendment, the terms and conditions of the Lease shall remain in
full force and effect.  Capitalized terms included in this Second Amendment
shall have the same meaning as capitalized terms in the Lease unless otherwise
defined herein.  As of the date hereof, Tenant hereby acknowledges and agrees
that the Lease is in full force and effect, Landlord is not currently in default
under the Lease, and, to the best of Tenant’s knowledge, no event has occurred
which, with the giving of notice or the passage of time, or both, would ripen
into Landlord’s default under the Lease.  As of the date hereof, Landlord hereby
acknowledges and agrees that the Lease is in full force and effect, Tenant is
not currently in default under the Lease, and, to the best of Landlord’s
knowledge, no event has occurred which, with the giving of notice or the passage
of time, or both, would ripen into Tenant’s default under the Lease.  The Lease,
as hereby amended, contains all agreements of the parties with respect to the
lease of the Premises.  No prior or contemporaneous agreement or understanding
pertaining to the Lease, as hereby amended, shall be effective.


 
 

--------------------------------------------------------------------------------

 
12.           Authority.  The persons executing this Second Amendment on behalf
of the parties hereto represent and warrant that they have the authority to
execute this Second Amendment on behalf of said parties and that said parties
have authority to enter into this Second Amendment.


13.           Brokers.  Tenant and Landlord each represent and warrant to the
other that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than CIP Real Estate in connection with
the negotiation of this Second Amendment, and no other broker, person, or entity
is entitled to any commission or finder's fee in connection with the negotiation
of this Second Amendment, and Tenant and Landlord each agree to indemnify,
defend and hold the other harmless from and against any claims, damages, costs,
expenses, attorneys' fees or liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings, actions or agreements of the indemnifying party.  Landlord shall
pay CIP Real Estate any commission due pursuant to a separate written agreement.


14.           Confidentiality.  Tenant acknowledges and agrees that the terms of
this Second Amendment are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate other leases with respect to the property and may impair
Landlord's relationship with other tenants of the property.  Tenant agrees that
it and its partners, officers, directors, employees, brokers, and attorneys, if
any, shall not disclose the terms and conditions of this Second Amendment to any
other person or entity without the prior written consent of Landlord which may
be given or withheld by Landlord, in Landlord's sole discretion.  It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.


15.           Delivery of Amendment.  Preparation of this Second Amendment by
Landlord or Landlord's agent and submission of same to Tenant shall not be
deemed an offer by Landlord to enter into this Second Amendment. This Second
Amendment shall become binding when fully executed and delivered by all parties.


16.           Execution.  This Second Amendment and any documents or addenda
attached hereto (collectively, the “Documents”) may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which together shall have the same force and effect as if the parties had
executed a single copy of the Document.  Landlord shall have the right, in
Landlord’s sole discretion, to insert the name of the person executing a
Document on behalf of Landlord in Landlord’s signature block using an electronic
signature (an “Electronic Signature”), and in this event the Document delivered
to Tenant will not include an original ink signature and Landlord shall have no
obligation to provide a copy of such Document to Tenant with Landlord’s original
ink signature.  A Document delivered to Tenant by Landlord with an Electronic
Signature shall be binding on Landlord as if the Document had been originally
executed by Landlord with an ink signature. Without the prior written consent of
Landlord, which may be withheld in Landlord’s sole discretion, Tenant shall not
have the right to insert the name of the person executing the Document on behalf
of Tenant using an Electronic Signature and all Documents shall be originally
executed by Tenant using an ink signature.  A Document executed by Landlord or
Tenant and delivered to the other party in PDF, facsimile or similar electronic
format (collectively, “Electronic Format”) shall be binding on the party
delivering the executed Document with the same force and effect as the delivery
of a printed copy of the Document with an original ink signature. At any time
upon Landlord’s written request, Tenant shall provide Landlord with a printed
copy of the Document with an original ink signature.  This Section describes the
only ways in which Documents may be executed and delivered by the parties.  An
email from Landlord, its agents, brokers, attorneys, employees or other
representatives shall never constitute Landlord’s Electronic Signature or be
otherwise binding on Landlord.  An email from Tenant, its agents, brokers,
attorneys, employees or other representatives shall never constitute Tenant’s
Electronic Signature or be otherwise binding on Tenant.  Subject to the
limitations set forth above, the parties agree that a Document executed using an
Electronic Signature and/or delivered in Electronic Format may be introduced
into evidence in a proceeding arising out of or related to the Document as if it
was a printed copy of the Document executed by the parties with original ink
signatures.  Landlord shall have no obligation to retain copies of Documents
with original ink signatures, and Landlord shall have the right, in its sole
discretion, to elect to discard originals and to retain only copies of Documents
in Electronic Format.


17.           Notices.  All notices provided by Landlord or Tenant pursuant to
the Lease shall be sent to the following addresses:


If to Landlord:


The Realty Associates Fund IX, L.P.
c/o TA Associates Realty
1301 Dove Street, Suite 860
Newport Beach, California 92660
Attention:  Asset Manager


and


The Realty Associates Fund IX, L.P.
c/o TA Associates Realty                                           
28 State Street, Tenth
Floor                                                     
 Boston, Massachusetts 02109
Attention:  Asset Manager


 
 

--------------------------------------------------------------------------------

 
If to Tenant:


TransAct Technologies Incorporated
One Hamden Center
2319 Whitney Avenue, Suite 3B
Hamden, CT 06518
Attention:  Steven A. DeMartino




(signature page follows)

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereby execute this Second Amendment as of the
date first written above.


LANDLORD:


THE REALTY ASSOCIATES FUND IX, L.P.,
a Delaware limited partnership


By:           Realty Associates Fund IX LLC,
a Delaware limited liability company,
its General Partner


By:           TA Realty LLC,
a Massachusetts limited liability company,
its Manager


By:           /s/ Kendrick Leckband
Name:      Kendrick Leckband                                
Title:           Vice President                                           


By:           Realty Associates Fund IX Texas Corporation,
REIT General Partner


By:           __/s/ Kendrick Leckband
           Officer




TENANT:


TRANSACT TECHNOLOGIES INCORPORATED,
a Delaware corporation




By:           __/s/ Steven A. DeMartino____________


_____Steven A. DeMartino___________
(print name)


Its:           ____President and CFO______________
(print title)


By:           _________________________________


_________________________________
(print name)


Its:           _________________________________
(print title)























